Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Amendments  
The amendment filed on 12/14/20 has been entered. Claims 1 – 14 and 16 – 17 are pending. Claim 15 is cancelled.  

	
Claim Rejections 
Claim 16 is rejected as being incomplete, given that it is dependent upon a cancelled base claim (claim 15). For purposes of compact prosecution, claim 16 will interpreted as being dependent upon claim 8, based on the limitations previously present in claim 15 prior to cancellation. (MPEP 608.01(V)).

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 – 11, the term "high-pressure" in claim 9 – 11 is a relative term which renders the claims indefinite.  The term “high-pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To clarify, it is unclear what would, and would not, constitute “high-pressure” when water is being sprayed. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comstock (US 2,384,892).

Regarding claim 9, Comstock teaches a method for comminution of molten metals and metallic alloys [pg 1, left Col, lines 1 -5]. The metal (or metal alloy) is melted in a crucible (melting pot) and the molten metal is poured in a thin stream into jets of liquid which create minute particles of the metal/metal alloy [pg 2, left Col, lines 25 – 40]. Comstock discloses that a solid metal may be placed into the melting pot to be melted and supplied continuously to orifice [page 1, right col, line 36 – 39] wherein the orifice is protected by an inert atmosphere [Figure, labeled 2, 12;  page 2, left col, line 14 – 21] and that the molten metal may be protected [page 3, right col, line 60 – 63]. In addition, the liquid used in the jets of liquid can be water [pg 1, left Col, lines 36 – 50].  Furthermore, Comstock discloses that the material undergoing comminution can be metal alloys and specifically notes silver – tin as an alloy [page 3, right Col, line 25]. Finally, Comstock shows in the Figure, that the metal is dropped down into a collecting area and subjected to sprayed water (meeting 

Regarding claim 10, Comstock teaches the method as applied above in claim 9. Comstock teaches that the liquid may be water [pg 1, left Col, lines 36 – 50]. This is interpreted to meet the limitation of “pure water” as it is not mixed with any other liquids. 

Regarding claim 11, Comstock teaches the method as applied above in claim 9. Comstock further teaches that the enclosing container (i.e. where the molten metal stream is sprayed with water) may include a protective atmosphere [pg 2, left col, lines 4 -8]. This is interpreted to meet the limitation of “the atmosphere or an atmosphere of nitrogen”. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 12 – 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komagata (US2005/0230667)

Regarding claims 1 and 17, Komagata teaches a conductive adhesive comprising conductive particles and a resin and wherein the conductive particles are silver and tin at 30% or more [Abstract]. Komagata teaches that the silver and tin may be preferably in an alloy powder form in order to be homogeneous and have a stable effect [0016]. Komagata further teaches that the alloy powder has an average diameter of from 0.1 – 10 µm, which overlaps the claimed range [0019]. 
Komagata does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA)). However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75.8:24.2 to 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

With regards to the range of average particle size taught in Komagata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 2 and 3, Komagata teaches the invention as applied above in claim 1. Komagata does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA)). 
However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches a highly overlapping composition range, as well as an overlapping average particle size (which would be expected to affect shrinkage amount) with regards to examples 1-6 of the silver powder alloy of the claimed invention, one of ordinary skill in 
Where the claimed and prior art products are identical or substantially identical in structure (average particle diameter) or composition, in this case both, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 4 and 5, Komagata teaches the invention as applied above in claim 1. Komagata does not teach the presence of oxygen nor carbon. This is interpreted to mean that oxygen and carbon are present in essentially 0%, which falls within the claimed range of claims 4 and 5. 

Regarding claims 6 and 7, Komagata teaches the invention as applied above in claim 1. Komagata does not explicitly teach the BET specific surface area nor the tap density of the silver-tin alloy powder. 
Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches an overlapping composition range, as well as an overlapping average particle size (which would be expected to significantly affect/correlate with both the surface area as well as the tap density) with regards to examples 1-6 of the silver powder alloy of the claimed invention, one of ordinary skill in the art would expect the silver-tin alloy powder of Komagata would have a similar BET specific surface area and tap density, when subject to a tap density test, as that of the claimed invention.  
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding clam 8 and 16, Komagata teaches the invention as applied above in claim 1. Komagata teaches that the silver-tin alloy powder (Claim 15) can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn), which overlaps with the claimed range of claim 8. 
With regards to the range of Tin (Sn) in the silver-tin alloy taught in Komagata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Komagata does not explicitly teach the shrinkage percentage at specific temperatures (i.e. thermomechanical analysis (TMA) (claim 16)). 
However, Komagata teaches that the silver-tin alloy powder can be in a molar ratio (Ag:Sn) range of 77.5:22.5 to 0:100, which converts to weight ratio range of 75:8:24.2 to 0:100 (Ag:Sn). This weight range directly overlaps with examples 1 – 6 provided in the specification (as published US2019/00093410), see Table 3. Given that Komagata teaches a highly overlapping composition range, as well as an overlapping average particle size (which would be expected to affect shrinkage amount) with regards to examples 1-6 of the silver powder alloy of the claimed invention, one of ordinary skill in the art would expect the silver-tin alloy powder of Komagata to achieve an equivalent shrinkage percentage (i.e. 1.0 and 1.5) at a temperature not higher than 400⁰C and 450⁰C, respectively. 
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 12, Komagata teaches the silver-tin alloy powder can be used in a conductive adhesive/paste and conductive adhesive/paste includes an organic solvent as well as a resin [0026, 0035].  

Regarding claim 13, Komagata teaches the invention as applied above in claim 12. Komagata teaches that the adhesive/paste is used with a resin to form a conductive layer prepared by curing (i.e. bake-type) [0026, 0040]. 

Regarding claim 14, Komagata teaches that the conductive adhesive/paste can be printed or applied on a substrate followed by heating at an elevated temperature to cure (i.e. baking/firing to form a conductive film) [0026, 0040]. It is taken that Komagata’s “curing” meets the broadest reasonable interpretation of “firing” as claimed.


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 

In response to applicant’s arguments on page 6 (bottom) and page 7 (top) that Comstock fails to disclose preparing a silver alloy powder including silver and a metal consisting of tin, zin, and indium, and therefore, cannot produce a silver alloy powder consisting of tin, zinc, and indium, with an average 

In response to applicant’s arguments on page 7 (bottom) through page 10, that Komagata fails to disclose all the limitations of claim 1, specifically the shrinkage percentage, and therefore does not teach the claimed invention, the examiner respectfully disagrees. Komagata teaches a tin-silver alloy with a composition that is highly overlapping with that of claim 8 as well as explicit examples 1 – 6 provided in Table 3, and a particle size that is highly overlapping with the claimed range of claim 1 and explicit examples 1 – 6 in Table 2. 
A person of ordinary skill in the art would reasonably understand that composition and particle size would have a significant impact on the shrinkage percentage and given that Komagata teaches highly overlapping ranges/examples for both composition and particle size, there is a reasonable expectation to an ordinarily skilled artisan that the tin-silver alloy of Komagata would possess the same properties (i.e. shrinkage percentage as well as BET specific surface area and tap density) of that of the claimed invention, absent evidence to the contrary (See MPEP 2144.05). 
It is also noted that the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in composition and particle size, burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
In response to applicant’s arguments that Komagata does not teach the method of making, and therefore could not attain a silver alloy with low sintering temperature, examiner respectfully disagrees. notes that claim 1 and claims dependent upon claim 1 are product claims which are not dependent upon the method by which it is made and even so, the patentability of a product does not depend upon its method of production (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) (See MPEP 2113).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20140048751 – Polymer thick film solder alloy with tin, silver, and copper, and an overlapping particle size and surface area
JP2003/157839 –  silver alloy with tin with overlapping particle size and surface area
JP2007/268569 – Powder solder material with overlapping particle size


Conclusion                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731